Citation Nr: 1506241	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to an initial compensable rating for right knee patellofemoral syndrome.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 2006 to June 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to an initial compensable rating for right knee patellofemoral syndrome being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current back disability.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran contends he has a back disability due to his service.  Specifically, he contends that his back pain began in service due to wearing heavy body armor.  He has stated that he currently cannot stand or sit for long periods of time without lower back pain.

The Veteran reported a history of back pain on his February 2009 report of medical history, but his medical examination at the time was normal.  Service treatment records do not otherwise show a diagnosed back condition.  Significantly, he was medically discharged for a knee disability, but the physical evaluation board records do not describe any ongoing low back condition.  

The Veteran underwent a VA general medical examination in July 2009 at which he was diagnosed with lumbago.  Thoracic and lumbosacral spine x-rays taken at the time were normal.  His range of motion was measured to be normal with no pain on motion or change on repetitive use testing.

VA treatment records indicate that the Veteran has reported back pain, but do not show a diagnosis of a back disability.
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, the Veteran has no medical diagnosis of a back disability.  The Board notes that lumbago, which was diagnosed by the 2009 VA examiner, is defined as a "nonmedical term for any pain in the lower back ."  Dorland's Illustrated Medical Dictionary 1076 (32d ed. 2012).  As such, it cannot be considered a diagnosis of a disability.  Importantly, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F.3d 1372.  

Here, however, the Veteran has only reported ongoing back pain.  While the Board is sympathetic to the Veteran's reports of pain and notes that he is certainly competent to make such reports, his statements do not serve to establish a diagnosis of a back disability.

As such, the Board finds that a preponderance of the evidence is against service connection for a back disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

While the Board must deny the claim, the Veteran is reminded that should he be diagnosed with a back disability, he is free to contact VA and petition to reopen his claim.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

The record shows that in a pre-discharge June 2009 Benefits Delivery at Discharge Program notice, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The undersigned VLJ who conducted the November 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and in that regard, held the record open for 60 days to allow the Veteran to obtain additional medical evidence showing a diagnosis of a back disability.  However, no additional evidence was received within that time period.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in July 2009.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of a higher initial rating for right knee patellofemoral syndrome so that the Veteran is afforded every possible consideration.  

The Veteran most recently underwent a VA general medical examination in July 2009.  At the examination he reported minimal pain with ambulation, increased pain with strenuous activity, limited running due to pain, and no recent instability.  The examiner noted no knee laxity.

However, at his Board hearing the Veteran testified that his knee hurts with activity and has given way on multiple occasions if he continues to use it.  He stated that since the 2009 VA examination he has seen his doctor for his knee as well as undergone physical therapy.  He reported he has been prescribed a knee brace.

Thus, the Veteran's testimony suggests that his service-connected right knee patellofemoral syndrome has worsened in the more than five years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's right knee condition.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from May 2012 to present.

2. Provide the Veteran with the appropriate release forms for the VA to obtain private treatment records related to treatment of his right knee, and obtain any records identified and authorized for release by the Veteran.

3. Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of the Veteran's right knee patellofemoral syndrome.

The examiner should evaluate the Veteran's range of motion and address whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint.  If feasible, the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.  The examiner should also evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.  Finally, the examiner should indicate whether the Veteran has dislocated or removed semilunar cartilage and, if so, any symptoms associated with such finding.

The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

4. Thereafter, readjudicate the issue on appeal in light of all of the evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental  Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


